UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4172


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROY W. GRAY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Norman K. Moon, Senior District Judge. (3:99-cr-00086-NKM-1)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Erin Trodden, Christine Madeleine Lee,
Assistant Federal Public Defenders, Harrisonburg, Virginia, for Appellant. Rick A.
Mountcastle, Acting United States Attorney, Nancy S. Healey, Assistant United States
Attorney, Jacqueline Coplen, OFFICE OF THE UNITED STATES ATTORNEY,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roy W. Gray appeals the 48-month sentence imposed after the district court

revoked his term of supervised release. Gray argues that the district court erred by failing

to specifically state that it had considered 18 U.S.C. § 3553(a)(6) (2012), the need to

avoid unwarranted sentencing disparities. Gray also contends that the court based its

sentence on an erroneous fact. Finally, Gray contends that the 48-month sentence, which

was month below the policy statement range, was the result of procedural and substantive

errors and therefore plainly unreasonable. We affirm.

       This court will affirm a sentence imposed after revocation of supervised release if

it is within the prescribed statutory range and is not plainly unreasonable.         United

States v. Crudup, 461 F.3d 433, 438-40 (4th Cir. 2006). While a district court must

consider the Chapter Seven policy statements, U.S. Sentencing Guidelines Manual Ch. 7,

Pt. B (2016), and the statutory requirements and factors applicable to revocation

sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2012), the district court ultimately has

broad discretion to revoke supervised release and impose a term of imprisonment up to

the statutory maximum. Crudup, 461 F.3d at 438-39. Gray’s sentence was within the

applicable statutory maximum.

       The court adequately stated permissible reasons for the sentence, including Gray’s

pattern of continuing criminal conduct. Although the court estimated that Gray had nine

prior drug violations, when in fact Gray had eight offenses, we consider this to be a

harmless error that does not undermine the court’s reasoning. Further, the court’s failure

to specifically state that it had considered 18 U.S.C. § 3553(a)(6) was not an error. The

                                             2
district court must consider the statutory factors and explain the sentence; however, “it

need not robotically tick through the § 3553(a) factors.” United States v. Helton, 782
F.3d 148, 153 (4th Cir. 2015) (internal quotation marks omitted). We have carefully

reviewed the record and have considered the parties’ arguments and discern no

sentencing error. We therefore conclude that Gray’s revocation sentence is not plainly

unreasonable. Accordingly, we affirm.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            AFFIRMED




                                           3